Citation Nr: 0842098	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972, February 1979 to September 1983, and February 1991 to 
May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran served as a security 
police officer and/or security supervisor during his first 
and third periods of active duty and a recruiter during his 
second period of active duty.  In this capacity, he was 
charged with protecting aircraft on the flight line.  He was 
undoubtedly exposed to high levels of noise during his duties 
guarding jet aircraft.  He has asserted that his current 
tinnitus is etiologically related to this in-service noise 
exposure.  

In a June 2007 Statement of Accredited Representative in an 
Appealed Case, the veteran's representative asserted that the 
veteran's tinnitus is secondary to his service connected 
hearing loss.  The RO has not had the opportunity to address 
this theory of entitlement.  On remand, the RO should 
readjudicate the veteran's claim with consideration of 
whether service connection on a secondary basis is warranted.

In addition, the Board is of the opinion that a new VA 
examination would be probative.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) noted that the third prong of 38 
C.F.R. § 3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.  See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

In conjunction with his appeal, the veteran was afforded VA 
audiological examinations in September and October 2005.  The 
audiologist that conducted the October 2005 examination 
considered the veteran's in-service noise exposure to 
aircrafts, jets, guns, and artillery and opined that it was 
not as likely as not that his tinnitus occurred during, or as 
a result of, his military service.  However, neither the 
September 2005 nor October 2005 examination report addresses 
the question of whether the veteran's current tinnitus may be 
proximately due to, or aggravated by, his service-connected 
hearing loss disability, the Board of the opinion that a new 
VA examination would be probative.  

The Board also observes that following the October 2005 
examination, the veteran, in connection with an unrelated 
claim for service connection for posttraumatic stress 
disorder, submitted a statement in October 2006 detailing 
several rocket and mortar attacks during his Vietnam service.  
He described one incident that occurred days after his 
arrival in Vietnam in September 1969 when 18 rockets and 
mortars were fired into Phan Rang Air Base.  A particularly 
loud explosion was heard when a rocket landed close to the 
barracks were he was sleeping.  The RO subsequently confirmed 
the veteran's likely presence at Phan Rang Air Base during 
this particular attack.  It is unclear if this significant 
confirmed incident of in-service acoustic trauma was 
considered the by the VA audiologist in October 2005.  Thus, 
on remand, the veteran should be afforded an examination to 
ascertain whether his current tinnitus loss is etiologically 
related to the confirmed artillery attack at Phan Rang Air 
Base in September 1969.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
examination by a health care provider 
with appropriate expertise to determine 
the etiology of any currently present 
tinnitus.  The claims folders must be 
made available to and reviewed by the 
examiner.

The examiner should provide an opinion as 
to whether a current diagnosis of 
tinnitus is supported, and if so, whether 
there is a 50 percent probability or 
greater that the disorder is 
etiologically related to the veteran's 
military service, including his exposure 
to rockets and mortar during the attack 
on Phan Rang Air Force Base in September 
1969.  

If the opinion is in the negative, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's tinnitus is 
proximately due to, or aggravated by, the 
veteran's service connected hearing loss 
disability.  If it is determined that 
aggravation beyond the natural progress 
of the tinnitus exists, the examiner 
should be asked to identify the baseline 
level of severity of the symptoms prior 
to aggravation and the level of severity 
of symptoms due to service connected 
aggravation.  

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's tinnitus claim 
with consideration of whether service 
connection on a secondary basis is 
warranted.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

